DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/2022, with respect to 35 USC 101, have been fully considered but they are not persuasive. In summary, the claims recite a series of steps involving the capturing, evaluating, providing and using of different data, which can be a mental process. The sensor is recited at a high level of generality and is claimed generically. The sensor is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim must recite a practical and physical application of these steps. Examiner suggests, for example, a step involving the execution of the flight path planning to physically control or maneuver the registered aircraft. 
Applicant’s arguments, with respect to 35 USC 112 rejection, have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1, 5, 6, 15, 17, 18, and 24 have been withdrawn. 
Applicant's arguments filed on Page 14, Paragraphs 1-3, have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the actual collision prediction sensor mentioned in Tabuchi and referenced in the Action is part of the aircraft, and not part of the ground station or of any sensor systems on the ground”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant has not claimed that the collision prediction sensor must be part of the ground station or any sensor systems on the ground. The claim recites, “automatically evaluating the airspace data using a ground computer in at least one of the ground stations …in order to obtain flight data of the…other objects.” Tabuchi teaches in Paragraphs 0059 and 0060 that the user terminal 4 (which is an example of the broadly claimed “ground station” and “sensor system on the ground”) obtains flight data including vicinity information which may also include weather, the existence of other flight vehicles being recognized with a sensor or camera, a structure or a bird (which are examples of “other objects” and is sufficient to “provide information regarding airspace objects”). Tabuchi also teaches in Paragraph 0058 that “the user terminal 4 may also transmit control information which directs the direction of movement based on that information to the flight vehicle 2,” which meets the applicant’s claim of, “providing the flight data from the ground computer to at least the registered aircraft.” Without further clarification of applicant’s claim language, the broadly claimed elements, as recited, cannot be interpreted as narrowly argued. For example, it appears that the applicant is arguing that “other objects” are “being provided from multiple ground stations where they are detected by sensors.” However, applicant has not claimed that the sensors from the ground station are directly sensing and detecting flight data of other objects. In Tabuchi, flight vehicle 2 transmits flight data of other objects to the ground station, which means that it obtains airspace data. Then the ground station transmits control information to the aircraft using flight data, which meets the claim limitation as recited.
Applicant’s arguments on Page 15, Paragraph 2 and Page 16, Paragraphs 1-3, regarding the amended limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the additional information regarding airspace data and sensors “as noted in bracket [0065] of the present application…[0059]…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Nevertheless, Goddemeier (US20170025023A1) teaches “continuously capture the state of the airspace by multiple ground stations distributed along the known air route or flight route, each said ground stations having a number of sensors that obtain airspace data” in Paragraph 0025 wherein “first aircraft is an unmanned aircraft and the unmanned aircraft has a continuous connection to the first control and detection unit and, when the continuous connection is interrupted, first data relating to the interruption in connection is transmitted to the airspace monitoring system by the first control and detection unit, and data is sent to the second control and detection system by the airspace monitoring system based on the first data relating to the interruption in connection. In this way, the second aircraft is informed about the interruption in connection between the unmanned aircraft and the first control and detection unit, so that the second aircraft can pay increased attention to the air traffic in order to be able to quickly react in the event of an expected collision.” The detection unit and the airspace monitoring system are examples of multiple ground stations. They are in continuous connection, detecting data, with the aircrafts. These multiple ground stations each have a number of sensors as taught by Goddemeier in, for example, Paragraph 0049-050 wherein “the first control and detection unit 120 is preferably a secondary radar system comprising a secondary radar transmitter and a secondary radar receiver, and the second control and detection unit 220 is preferably a ground station of an unmanned aircraft. Therefore, the first control and detection system 100 and the second control and detection system differ from one another. For the purpose of monitoring airspace, the first control and detection unit 120 detects first data 130 of the first aircraft 110, wherein this first data 130 is preferably data about the flight speed, the position, the altitude, the climb and/or descent rate, the distance and also the flight direction of the first aircraft 110, and is preferably sent by means of the ADS-B.” The radar receiver, transmitter are examples of the broadly claimed “sensors” of each of the control and detection units and airspace monitoring systems (which correspond to applicant’s “ground stations”), which are used to obtain first data about flight speed, position, altitude, climb, descent rate, the distance and also flight direction of the first aircraft (which corresponds to applicant’s “airspace data”). As seen in Figure 5, these ground stations are distributed throughout the flight routes of the different aircrafts.
Moreover, in response to the applicant’s argument regarding the ability to change the flight route in real time, despite not being explicitly being claimed, Goddemeier teaches in Paragraph 00114 that data from the airspace monitoring system and detection units are “sent virtually in real time and therefore immediately without planned delay” and “when a risk of collision is identified, data is transmitted to the second control and detection system based on the first data and the second data. In this way, the second aircraft is informed about the identified risk of collision with the first aircraft and can change its flight route.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight permitted airspace setting device and method, as taught by Tabuchi, using the method for monitoring airspace functionality, as taught by Goddemeier, for the purpose of not requiring any technology on board to evaluate the first data of the first aircraft, this having a positive effect on the weight of the second aircraft. In addition, the costs of the aircraft can be reduced in this way since the airspace monitoring system evaluates the data and there is no need for technology to be arranged in the first aircraft or in the second aircraft in order to evaluate the flight data (see Paragraph 0028 of Goddemeier).
Claims 2-6 and 9-16 all depend from claim 1 and remain rejected.
Applicant’s arguments on Page 16, Paragraph 4 and Page 17, Paragraphs 1-4, with respect to independent claim 17, remain rejected for at least the reasons discussed above in connection with claim 1.  Claims 18, 19, 21, 22, and 24 depend directly or indirectly from claim 17 and remain rejected.
Applicant’s arguments with respect to claims 8 and 20 on Page 17, Paragraphs 5-6 and Page 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Goddemeier teaches in Paragraph 0069 that “the first data 130 and second data 230 are transformed, stored and checked for a collision in the airspace monitoring system 300. Based on this collision check, data 310 is transmitted to the unmanned aircraft by means of the ground station and to the manned aircraft, preferably in the FLARM and/or ADS-B format, by means of the secondary radar transmitter 222.” Goddemeier also teaches Paragraph 0079 that “a further method provides that the data of the airspace monitoring system is transmitted to the second control and detection unit, which is in the form of a tracking system, and is forwarded to the manned aircraft by means of ADS-B and/or FLARM. Therefore, the manned aircraft are informed about the unmanned aircraft located in the airspace. Moreover, the data which is addressed to the manned aircraft can also contain information relating to a changed flight route, so that precautions for preventing a collision or a risk of collision can be taken in the manned aircraft.” Accordingly, Goddemeier addresses the deficiencies in connection with Tabuchi. Thus, claims 8 and 20 remain rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13, 15-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 17 and the included method of claim 1, recites the limitations of a) ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR), each said ground station having a number of sensors (4.1 - 4.8) configured for continuous sensing and capture of a state of the airspace (2) to obtain airspace data; b) at least one ground computer (7.1 - 7.3) configured for automated evaluation of the airspace data and which is used in at least one of the ground stations (3.1, 3.2, 3.3) or in a higher-level monitoring station or is connected thereto in order to obtain the airspace data from the ground stations (3.1, 3.2, 3.3) and is further configured to determine therefrom flight data of the unregistered aircraft and the other objects (6.4), including a current position and a predicted movement or flight path; and6Applicant: Volocopter GmbH Application No.: 16/883,319(c) a communication network to which the ground computer (7.1 - 7.3) is connected that is configured to provide the flight data at least for the registered aircraft (6.1, 6.2, 6.3) in the communication network. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “at least one ground computer.” That is, other than reciting “at least one ground computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one ground computer” language, the claim encompasses a user sensing and capturing a state of the airspace, in the mind, evaluating airspace data, in the mind, obtain flight data, in the mind, determine and provide flight data, in the mind. The mere nominal recitation of “at least one ground computer” does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional elements of “at least one ground computer” and “a number of sensors” that performs the respective steps. The “at least one ground computer” and “a number of sensors” is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The “at least one ground computer” and “a number of sensors” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer and generic sensors.
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (US20200302800A1) in view of Goddemeier (US20170025023A1).
Regarding claim 1, Tabuchi teaches a method for preventing collisions between registered (6.1, 6.2, 6.3) aircraft and of registered (6.1, 6.2, 6.3) aircraft with unregistered aircraft and other objects (6.4) in an airspace (2), the method comprising: 
b) automatically evaluating the airspace data using a ground computer (7.1 - 7.3) in at least one of the ground stations (3.1, 3.2, 3.3) or in a higher-level monitoring station to which the ground stations (3.1, 3.2, 3.3) transmit the airspace data, in order to obtain flight data of the registered aircraft (6.1, 6.2, 6.3) and of the unregistered aircraft and other objects (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight (corresponds to airspace data). The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information; see also Paragraphs 0059 and 0060 wherein the user terminal 4 (which is an example of the broadly claimed “ground station” and “sensor system on the ground”) obtains flight data including vicinity information which may also include weather, the existence of other flight vehicles being recognized with a sensor or camera, a structure or a bird (which are examples of “other objects” and is sufficient to “provide information regarding airspace objects.”). Tabuchi also teaches in Paragraph 0058 that “the user terminal 4 may also transmit control information which directs the direction of movement based on that information to the flight vehicle 2,” which meets the applicant’s claim of, “providing the flight data from the ground computer to at least the registered aircraft.”); 
c) providing the flight data from the ground computer (7.1 - 7.3) to at least the registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0124 wherein the control unit 31 of the flight permitted airspace setting device 3 obtains a request to change flight plan information that has been registered from user terminal 4 (Step S141). The control unit 31 determines whether the flight plan is valid on the basis of the flight vehicle model information stored in the flight vehicle type information storage unit 321. The flight management unit 317 determines whether or not the flight plan information that is the object of the obtained change request is stored in the flight airspace information storage unit 322, and whether the flight plan of the flight-plan information is a flight plan that should be changed (Step S143). When the flight plan is determined to be a flight plan that should be changed, the flight management unit 317 notifies the user terminal 4 of the flight plan change (Step S144). The flight management unit 317 registers the changed flight plan with the flight airspace information storage unit 322 (Step S145), notifies the flight vehicle 2 (corresponds to a registered flight vehicle see Paragraph 0084) of the changed flight plan (Step S146), and ends the series of processing; see also Paragraph 0058 wherein “the user terminal 4 may also transmit control information which directs the direction of movement based on that information to the flight vehicle 2”); and 
d) at least the registered aircraft (6.1, 6.2, 6.3) using the flight data for real-time flight path planning (see Paragraph 0126 wherein the flight state control unit 214 of the flight vehicle 2 that has received the notification of the changed flight plan writes the flight plan to the flight vehicle airspace information storage unit 222 for updating (corresponds to real time flight path planning)).
Tabuchi teaches each said ground station having a number of sensors (4.1 - 4.8) that obtain airspace data (see Paragraph 0059 wherein the flight permitted airspace setting device 3 and the like may transmit vicinity information relating to the peripheral positions of the flight vehicle 2 to the user terminal 4 (which is a computer device that has a number of sensors). The user may operate the flight vehicle 2 on the basis of the vicinity information using the user terminal 4. The vicinity information may also include the weather such as rain and wind, the denseness degree of other flight vehicles (the existence of other flight vehicles being recognized with a sensor or camera), and information indicating the operation and stoppage of the wireless base station 6), but fails to explicitly teach a) continuously capturing a state of the airspace (2) by multiple ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR).
However, Goddemeier teaches a) continuously capturing a state of the airspace (2) by multiple ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR), each said ground station having a number of sensors (4.1 - 4.8) that obtain airspace data (see Paragraph 0025 wherein “first aircraft is an unmanned aircraft and the unmanned aircraft has a continuous connection to the first control and detection unit and, when the continuous connection is interrupted, first data relating to the interruption in connection is transmitted to the airspace monitoring system by the first control and detection unit, and data is sent to the second control and detection system by the airspace monitoring system based on the first data relating to the interruption in connection. In this way, the second aircraft is informed about the interruption in connection between the unmanned aircraft and the first control and detection unit, so that the second aircraft can pay increased attention to the air traffic in order to be able to quickly react in the event of an expected collision.” The detection unit and the airspace monitoring system are examples of multiple ground stations. They are in continuous connection, detecting data, with the aircrafts. These multiple ground stations each have a number of sensors as taught by Goddemeier in, for example, Paragraph 0049-050 wherein “the first control and detection unit 120 is preferably a secondary radar system comprising a secondary radar transmitter and a secondary radar receiver, and the second control and detection unit 220 is preferably a ground station of an unmanned aircraft. Therefore, the first control and detection system 100 and the second control and detection system differ from one another. For the purpose of monitoring airspace, the first control and detection unit 120 detects first data 130 of the first aircraft 110, wherein this first data 130 is preferably data about the flight speed, the position, the altitude, the climb and/or descent rate, the distance and also the flight direction of the first aircraft 110, and is preferably sent by means of the ADS-B.” The radar receiver, transmitter are examples of the broadly claimed “sensors” of each of the control and detection units and airspace monitoring systems (which correspond to applicant’s “ground stations”), which are used to obtain first data about flight speed, position, altitude, climb, descent rate, the distance and also flight direction of the first aircraft (which corresponds to applicant’s “airspace data”). As seen in Figure 5, these ground stations are distributed throughout the flight routes of the different aircrafts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight permitted airspace setting device and method, as taught by Tabuchi, using the method for monitoring airspace functionality, as taught by Goddemeier, for the purpose of not requiring any technology on board to evaluate the first data of the first aircraft, this having a positive effect on the weight of the second aircraft. In addition, the costs of the aircraft can be reduced in this way since the airspace monitoring system evaluates the data and there is no need for technology to be arranged in the first aircraft or in the second aircraft in order to evaluate the flight data (see Paragraph 0028 of Goddemeier).
Regarding claim 2, Tabuchi teaches the method as claimed in claim 1, wherein the ground computer (7.1 - 7.3) sends the flight data at least in part directly to the registered aircraft (6.1, 6.2, 6.3) on the ground (see Paragraph 0124 for when the flight plan is determined to be a flight plan that should be changed, the flight management unit 317 notifies the user terminal 4 of the flight plan change (Step S144). The flight management unit 317 registers the changed flight plan with the flight airspace information storage unit 322 (Step S145), notifies the flight vehicle 2 (corresponds to a registered flight vehicle see Paragraph 0084) of the changed flight plan (Step S146), and ends the series of processing).  
Regarding claim 3, Tabuchi teaches the method as claimed in claim 1, wherein the ground computer (7.1 - 7.3) sends the flight data at least in part to a database (8a), and the registered aircraft (6.1, 6.2, 6.3) retrieve the flight data from the database (8a) (see Paragraph 0121 wherein the flight management unit 317 registers the approved flight plan in the flight airspace information storage unit 322 (corresponds to a database), notifies the flight vehicle 2 of the approved flight plan (Step S136)).  
Regarding claim 4, Tabuchi teaches the method as claimed in claim 3, wherein the registered aircraft (6.1, 6.2, 6.3) are in constant data contact with the ground computer (7.1 - 7.3) or the database (8a) and receive all data relevant for respective flight path planning therefrom (see Paragraph 0134 wherein the flight permitted airspace setting device 3 repeatedly carries out the aforementioned series of processing according to a predetermined cycle).  
Regarding claim 5, Tabuchi teaches the method as claimed in claim 1, wherein the flight path planning for the registered aircraft (6.1, 6.2, 6.3) is carried out on board by an on-board computer located on board the respective registered aircraft (6.1, 6.2, 6.3) (see Figure 2 and Paragraph 0053-0056 wherein the first storage unit 22 and the second storage unit 23 may be affixed to a circuit substrate not illustrated, or may be detachably mounted to a housing unit (not illustrated) that is provided on the circuit substrate. Reading and writing of data to/from the first storage unit 22 and the second storage unit 23 is performed by the control unit 21...the own vehicle position measuring unit 212 of the control unit 21 obtains the GPS signal SG from the GPS receiving unit 25, measures the own vehicle position, and generates own vehicle position information IP...based on the own vehicle position information IP generated by the own vehicle position measuring unit 212 and information acquired via the wireless unit 27 and the control device communication unit 213, the flight state control unit 214 generates a flight control command CMD to control the flight state of the flight vehicle 2. For example, the flight state control unit 214 receives information, such as airspace information showing the flight plan to be flown by the flight vehicle 2, as information obtained through the wireless unit 27 and the control device communication unit 213).  
Regarding claim 6, Tabuchi teaches the method as claimed in claim 1, wherein the flight path planning for the registered aircraft (6.1, 6.2, 6. 3) is carried out by a central ground station or multiple distributed ones of the ground stations (3.1, 3.2, 3.3) and the planned flight paths are transmitted to the registered aircraft (6.1, 6.2, 6.3) using data transmission (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight. The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information).
Regarding claim 7, Tabuchi teaches the method as claimed in claim 1, wherein the ground stations (3.1, 3.2, 3.3) cover the airspace (2) completely for sensing, and airspace areas of the individual ground stations (3.1, 3.2, 3.3) that are covered for sensing overlap at least partially (see Figure 1 for the airspace areas of the individual grounds stations 6 and the respective overlapping of cells Z1 to Z3; see also Paragraph 0038 wherein The range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW).  
Regarding claim 8, Tabuchi the method as claimed in claim 1, but fails to explicitly teach wherein multiple different sensor systems (4.1 - 4.8) are used in each of the ground stations (3.1, 3.2, 3.3) for capturing the state of the airspace (2), including at least one of: radar, lidar, electro-optical sensors and acoustic sensors, FLARM, or ADSB.
However, Goddemeier teaches wherein multiple different sensor systems (4.1 - 4.8) are used in each of the ground stations (3.1, 3.2, 3.3) for capturing the state of the airspace (2), including at least one of: radar, lidar, electro-optical sensors and acoustic sensors, FLARM, or ADSB (see Paragraph 0011 wherein the first control and detection unit and/or the second control and detection unit are/is particularly preferably a secondary radar system comprising a secondary radar transmitter and a secondary radar receiver, wherein the secondary radar receiver receives data which is sent by the aircraft and the transmitter sends data to the aircraft. The first control and detection unit and/or the second control and detection unit are/is very particularly preferably a primary radar system comprising a tracking system and a transmitter, wherein the tracking system gathers data of the aircraft and the transmitter sends data to the aircraft; see also Paragraph 0069 that “the first data 130 and second data 230 are transformed, stored and checked for a collision in the airspace monitoring system 300. Based on this collision check, data 310 is transmitted to the unmanned aircraft by means of the ground station and to the manned aircraft, preferably in the FLARM and/or ADS-B format, by means of the secondary radar transmitter 222.” Goddemeier also teaches Paragraph 0079 that “a further method provides that the data of the airspace monitoring system is transmitted to the second control and detection unit, which is in the form of a tracking system, and is forwarded to the manned aircraft by means of ADS-B and/or FLARM. Therefore, the manned aircraft are informed about the unmanned aircraft located in the airspace. Moreover, the data which is addressed to the manned aircraft can also contain information relating to a changed flight route, so that precautions for preventing a collision or a risk of collision can be taken in the manned aircraft”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight permitted airspace setting device and method, as taught by Tabuchi, using the method for monitoring airspace functionality, as taught by Goddemeier, for the purpose of not requiring any technology on board to evaluate the first data of the first aircraft, this having a positive effect on the weight of the second aircraft. In addition, the costs of the aircraft can be reduced in this way since the airspace monitoring system evaluates the data and there is no need for technology to be arranged in the first aircraft or in the second aircraft in order to evaluate the flight data (see Paragraph 0028 of Goddemeier).
Regarding claim 9, Tabuchi teaches the method as claimed in claim 3, wherein the registered aircraft (6.1, 6.2) include onboard sensor systems and transmit sensor data from the onboard sensor systems at least partially to the ground station (3.1, 3.2, 3.3) or to the database (8a) (see Figure 2 and 3 for the flight vehicle control device 20 according to the present embodiment. The flight vehicle control device 20 includes a control unit 21, a first storage unit 22, a second storage unit 23, a GPS receiving unit 25, an attitude detecting unit 26, and a wireless unit 27; see also Paragraph 0058 wherein the flight vehicle 2 may successively transmits airframe information and images (circumferential landscape) captured by a camera (not illustrated) provided in the flight vehicle 2 to the user terminal 4).  
Regarding claim 10, Tabuchi teaches the method as claimed in claim 3, wherein after detection of an unregistered aircraft or any other obstacle (6.4), a position or flight path of which as determined by the ground computer (7.1 - 7.3) comes within range of one of the registered aircraft (6.1, 6.2, 6.3) or the planned flight path thereof, the method further comprising the transmitting corresponding data from the ground computer (7.1 - 7.3) or the database (8a) to the relevant registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0060 wherein the flight vehicle 2 may have a collision prediction sensor (not illustrated) by which the flight vehicle 2 detects that a structure exists in a travel direction, or the approach of another flight vehicle or a bird. On the basis of the detection by the collision prediction sensor, the flight vehicle 2 predicts a collision and outputs an alarm signal or gives a warning sound, or autonomously avoids a collision. The operation of the flight vehicle 2 autonomously avoiding a collision may be given priority over an operation based on manipulation of the user terminal 4).  
Regarding claim 11, Tabuchi teaches the method as claimed in claim 10, wherein the data transmission to the registered aircraft (6.1, 6.2, 6.3) is carried out by a cellular connection (see Figure 1 and Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW).  
Regarding claim 12, Tabuchi teaches the method as claimed in claim 10, wherein the corresponding data includes a position, and at least one of a location or a calculated flight path of the unregistered aircraft or obstacle (6.4), or data for a recalculated flight path, including at least one of waiting or evasive maneuvers, and the method further comprises transmitting the corresponding data the affected one of the registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0059 wherein the flight permitted airspace setting device 3 and the like may transmit vicinity information relating to the peripheral positions of the flight vehicle 2 to the user terminal 4. The user may operate the flight vehicle 2 on the basis of the vicinity information using the user terminal 4. The vicinity information may also include the weather such as rain and wind, the denseness degree of other flight vehicles (the existence of other flight vehicles being recognized with a sensor or camera), and information indicating the operation and stoppage of the wireless base station 6. The "vicinity information relating to the peripheral positions" correspond to the positions/location of the other flight vehicles which may be unregistered flight vehicles as mentioned in Paragraph0084 or an "obstacle").  
Regarding claim 13, Tabuchi teaches the method as claimed in claim 1, further comprising transmitting tracking data of detected, unregistered aircraft or flying objects (6.4) to the registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0059-0060 wherein The flight permitted airspace setting device 3 and the like may transmit vicinity information relating to the peripheral positions of the flight vehicle 2 to the user terminal 4...The flight vehicle 2 may have a collision prediction sensor (not illustrated) by which the flight vehicle 2 detects that a structure exists in a travel direction, or the approach of another flight vehicle or a bird).  
Regarding claim 15, Tabuchi teaches the method as claimed in claim 1, further comprising providing an airspace management system with which the registered aircraft participating in aviation traffic (6.1, 6.2, 6.3) register before take-off (see Paragraph 0082-0084 wherein the flight management unit 317 manages the flight of the flight vehicle 2 on the basis of the airspace information (Step S17). The flight management unit 317 for example controls the flight of the flight vehicle 2 by control of the flight vehicle control processing unit 311. Hereinbelow, a more specific example of the process of managing flight of the flight vehicle 2 in the flight permitted airspace setting system 1 is shown and described in detail. The flight permitted airspace setting device 3 performs a process of registering the flight vehicle 2 and the user terminal 4 as terminal devices of the flight permitted airspace setting system 1 prior to flight).  
Regarding claim 16, Tabuchi teaches the method as claimed in claim 15, wherein the registered aircraft (6.1, 6.2, 6.3) transmit planned flight routes (FR) to the ground computer (7.1 - 7.3) or to a database (8a), and the registered aircraft (6.1, 6.2) are in constant data contact with the database (8a), wherein the database (8a) is part of the airspace management system (9) (see Paragraph 0080 wherein changing a flight plan that is registered, the flight management unit 317 performs a change process to update the flight vehicle airspace information 122 (Step S14). notifies the flight vehicle 2 of the flight plan that has been updated by the change, and performs the process of Step S15).  
Regarding claim 17, Tabuchi teaches a distributed monitoring system (1) for preventing collisions between registered aircraft (6.1, 6.2, 6.3) and of registered aircraft (6.1, 6.2, 6.3) with unregistered aircraft and with other objects in an airspace (2), the system comprising: 
b) at least one ground computer (7.1 - 7.3) configured for automated evaluation of the airspace data and which is used in at least one of the ground stations (3.1, 3.2, 3.3) or in a higher-level monitoring station or is connected thereto in order to obtain the airspace data from the ground stations (3.1, 3.2, 3.3) and is further configured to determine therefrom flight data of the unregistered aircraft and the other objects (6.4), including a current position and a predicted movement or flight path (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight (corresponds to airspace data). The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information; see also Paragraphs 0059 and 0060 wherein the user terminal 4 (which is an example of the broadly claimed “ground station” and “sensor system on the ground”) obtains flight data including vicinity information which may also include weather, the existence of other flight vehicles being recognized with a sensor or camera, a structure or a bird (which are examples of “other objects” and is sufficient to “provide information regarding airspace objects.”). Tabuchi also teaches in Paragraph 0058 that “the user terminal 4 may also transmit control information which directs the direction of movement based on that information to the flight vehicle 2,” which meets the applicant’s claim of, “providing the flight data from the ground computer to at least the registered aircraft.”); and 6Applicant: Volocopter GmbHApplication No.: 16/883,319 
(c) a communication network to which the ground computer (7.1 - 7.3) is connected that is configured to provide the flight data at least for the registered aircraft (6.1, 6.2, 6.3) in the communication network (see Paragraph 0037 wherein the communication network 5 relays communication between the flight vehicle 2, the flight permitted airspace setting device 3, and the user terminal 4. The wireless base station 6 is a base station for wireless communication and is connected to the communication network 5 by a connection line; see also Paragraph 0120 wherein FIG. 8 is a flowchart that shows the procedure of the flight plan registration process of the present embodiment. The control unit 31 of the flight permitted airspace setting device 3 obtains flight-plan information that shows the flight plan of the flight vehicle 2 for which registration is planned from the user terminal 4 (Step S131)).
Tabuchi fails to explicitly teach a) ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR), each said ground station having a number of sensors (4.1 - 4.8) configured for continuous sensing and capture of a state of the airspace (2) to obtain airspace data.
However, Goddemeier teaches a) ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR), each said ground station having a number of sensors (4.1 - 4.8) configured for continuous sensing and capture of a state of the airspace (2) to obtain airspace data (see Paragraph 0025 wherein “first aircraft is an unmanned aircraft and the unmanned aircraft has a continuous connection to the first control and detection unit and, when the continuous connection is interrupted, first data relating to the interruption in connection is transmitted to the airspace monitoring system by the first control and detection unit, and data is sent to the second control and detection system by the airspace monitoring system based on the first data relating to the interruption in connection. In this way, the second aircraft is informed about the interruption in connection between the unmanned aircraft and the first control and detection unit, so that the second aircraft can pay increased attention to the air traffic in order to be able to quickly react in the event of an expected collision.” The detection unit and the airspace monitoring system are examples of multiple ground stations. They are in continuous connection, detecting data, with the aircrafts. These multiple ground stations each have a number of sensors as taught by Goddemeier in, for example, Paragraph 0049-050 wherein “the first control and detection unit 120 is preferably a secondary radar system comprising a secondary radar transmitter and a secondary radar receiver, and the second control and detection unit 220 is preferably a ground station of an unmanned aircraft. Therefore, the first control and detection system 100 and the second control and detection system differ from one another. For the purpose of monitoring airspace, the first control and detection unit 120 detects first data 130 of the first aircraft 110, wherein this first data 130 is preferably data about the flight speed, the position, the altitude, the climb and/or descent rate, the distance and also the flight direction of the first aircraft 110, and is preferably sent by means of the ADS-B.” The radar receiver, transmitter are examples of the broadly claimed “sensors” of each of the control and detection units and airspace monitoring systems (which correspond to applicant’s “ground stations”), which are used to obtain first data about flight speed, position, altitude, climb, descent rate, the distance and also flight direction of the first aircraft (which corresponds to applicant’s “airspace data”). As seen in Figure 5, these ground stations are distributed throughout the flight routes of the different aircrafts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight permitted airspace setting device and method, as taught by Tabuchi, using the method for monitoring airspace functionality, as taught by Goddemeier, for the purpose of not requiring any technology on board to evaluate the first data of the first aircraft, this having a positive effect on the weight of the second aircraft. In addition, the costs of the aircraft can be reduced in this way since the airspace monitoring system evaluates the data and there is no need for technology to be arranged in the first aircraft or in the second aircraft in order to evaluate the flight data (see Paragraph 0028 of Goddemeier).
Regarding claim 18, Tabuchi teaches the distributed monitoring system (1) as claimed in claim 17, further comprising a database (8a) which is communicatively connected to the ground computer (7.1 - 7.3) in order to receive therefrom at least part of the flight data, the database (8a) is further configured to communicate with the registered aircraft (6.1, 6.2, 6.3) and to provide the flight data for the registered aircraft (6.1, 6.2, 6.3) for retrieval in the communication network (see Paragraph 0121 wherein the flight management unit 317 registers the approved flight plan in the flight airspace information storage unit 322 (corresponds to a database), notifies the flight vehicle 2 of the approved flight plan (Step S136)).  
Regarding claim 19, see the corresponding teachings of claim 7. 
Regarding claim 20, see the corresponding teachings of claim 8. 
Regarding claim 21, see the corresponding teachings of claim 9. 
Regarding claim 22, see the corresponding teachings of claim 11. 
Regarding claim 23, see the corresponding teachings of claim 14. 
Regarding claim 24, see the corresponding teachings of claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pennarola (US20060167598A1) teaches an avionic system and ground station for aircraft out of route management and alarm communications composed of an avionic device, which is fitted onboard the aircraft, with a memory unit for storing the flight paths data, runways, orography, and obstacles; processors to compute the stored or received data, available from sensors monitoring the onboard situation. Processors will compute commands to be sent to the aircraft's autopilot to temporarily take over the aircraft control and return it to pre-set flight levels or spatial positions; communication devices suitable for transmitting the real time onboard situation to ground control stations when potentially dangerous events occur.
Kopardekar (US20160275801A1) teaches a traffic management system for managing unmanned aerial systems (UASs) operating at low-altitude. The system includes surveillance for locating and tracking UASs in uncontrolled airspace, for example, in airspace below 10,000 feet MSL. The system also includes flight rules for safe operation of UASs in uncontrolled airspace. The system further includes computers for processing said surveillance and for applying the flight rules to UASs. The traffic management system may be portable, persistent, or a hybrid thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665